Citation Nr: 0029086	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for coral infections of 
the toes.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right hip and leg 
condition on a secondary basis.

6.   Entitlement to a compensable evaluation for status post 
operative herniorrhaphies.

7.  Entitlement to a compensable evaluation for the residuals 
of scars from hydrocelectomies, epididymitis and a left 
varicocelectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

The issues cited above are the sole claims before the VA at 
this time.  If the veteran is seeking to raise additional 
claims, he must clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims.  In any event, 
no other issue other than those cited above are before the 
Board at this time.


REMAND

In May 2000, the veteran indicated that he had been in the 
Kaiser Hospital in Rocklin, California, since May 1, 2000, 
due to conditions he believes are associated with the issues 
raised on this appeal.

The Board has been placed on notice of date, place and 
location of specific nonservice department or VA records that 
are reportedly material to the issues raised upon appeal.  
"Full compliance with the [statutory duty to assist] 
includes VA assistance in obtaining relevant records from 
private physicians when [the veteran] has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  However, while the duty to assist 
is neither optional nor discretionary (See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always 
a one-way street; nor is it a "blind alley."  Olson, 3 Vet. 
App. at 483.  "The VA's 'duty' is just what it states, a 
duty to assist, not a duty to prove a claim with the veteran 
only in a passive role."  Gober v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (citations omitted).

While the RO has ruled that a number of the current claims 
are not well grounded, the veteran's statement in May 2000 
can be read as indicating that there is specifically 
identified existing medical evidence that could make his 
claims well grounded.  Thus, the claims are capable of 
substantiation based upon the current representations by the 
veteran.  On the other hand, in Robinette v. Brown, 8 Vet. 
App. 69 (1995), the U.S. Court of Appeals for Veterans Claims 
(Court) held that even where a claim is not well grounded, 
the Secretary had imposed upon himself a further duty to 
advise the appellant of what additional evidence was 
necessary to complete the application for the benefit sought 
under 38 U.S.C.A. § 5103(a) (West 1991).  Thus, 
alternatively, the veteran would be entitled to notice that 
he must submit these additional records.  Either analysis 
would provide a basis to return this claim to the RO.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims, including any physician who has 
associated his current disabilities with 
his active service or his service 
connected disabilities.  After securing 
any necessary authorization from the 
veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records that have not been previously 
secured, including records from Kaiser 
Hospital in Rockin, California.

2.  Thereafter, the claims should be 
adjudicated with reference to the Court's 
decision in Robinette and Caluza v. 
Brown, 7 Vet. App. 498 (1995).

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



